     Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 1 of 7




1


2

3

4

5


6                                           UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA
7

8     CITY OF RENO., NEVADA, individually and on behalf )          Case U 3:20-cv-00499
      of all others similarly situated,                  )
9                                                        )
                                                          )        VERIFIED PETITION FOR
10                          Plaintiff(s),                 )        PERMISSION TO PRACTICE
                                                          )        IN THIS CASE ONLY BY
                 vs.                                      )        ATTORNEY NOT ADMITTED
      NETFLIX, INC and HULU, LLC,                         )        TO THE BAR OF THIS COURT
12                                                        )        AND DESIGNATION OF
                                                          )        LOCAL COUNSEL
13                                                        )
                            Defendant(s).                 )
14                                                                 FILING FEE IS $250.00

15

16                            Jason H. Kim             , Petitioner, respectfully represents to the Court:
                             (name of petitioner)
17
                  1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                            Schneider Wallace Cottrell Konecky
                                                         (firm name)
19

                                                    2000 Powell Street, Suite 1400
20      with offices at
                                                              (street address)

21                                                                        California                 94608
                            Los Angeles
                                                                            (state)                 (zip code)
22                               (city)

                       (323) 997-1057                   jkim@schneiderwallace.com
23
          (area code + telephone number)                          (Email address)

24
                  2.         That Petitioner has been retained personally or as a member of the law firm by
25
                         City of Reno, Nevada                   to provide legal representation in connection with
26                           [client(s)]


27      the above-entitled case now pending before this Court.

28                                                                                                           Rev. 5/16
     Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 2 of 7




               3.     T hat since         January 1, 2002       , Petitioner has been and presently is a
                                           (date)
                                                                                           California
2      member in good standing of the bar of the highest Court of the State of
                                                                                            (state)
                                                                                       from the state bar or
3      where Petitioner regularly practices law. Petitioner shall attach a certificate

                                                                                                or insular
4      from the clerk of the supreme court or highest admitting court of each state, territory,

                                                                                            law certifying
5      possession of the United States in which the applicant has been admitted to practice

6      the applicant's membership therein is in good standing.

                                                                                                   District
7              4.      That Petitioner was admitted to practice before the following United States

                                                                                       States and Courts
8      Courts, United States Circuit Courts of Appeal, the Supreme Court of the United

                                                                                                  in good
9      of other States on the dates indicated for each, and that Petitioner is presently a member

10     standing of the bars of said Courts.

                               Court                             Date Admitted             Bar Number
11

                              Hawaii                                10/23/98                    7128
12

                          USDC Hawaii                               10/23/98
13

               USDC Central District of California                   4/25/02
14

                       USDC Ninth Circuit                            6/14/99
15

                                                                     6/24/02                  220279
16                           California


17

18

19
                                                                                                             ,
                5.     That there are or have been no disciplinary proceedings instituted against petitioner
20
                                                                                                   regulatory
        nor any suspension of any license, certificate or privilege to appear before any judicial,
21
                                                                                                 or
        or administrative body, or any resignation or termination in order to avoid disciplinary
22
        disbarment proceedings, except as described in detail below:
23      None


24


25

26

27

28                                                          2                                           Rev. 5/16
     Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 3 of 7




 1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2     particulars if ever denied admission):

      None
 3

 4

 5

 6             7.       That Petitioner is a member of good standing in the following Bar Associations.

 7

 8


 9

10             8.       Petitioner has filed application(s) to appear as counsel under Local Rule 1A 11-2

11     (formerly lr ia 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

12     Date of Application                Cause                          Title of Court                Was Application
                                                                      Administrative Body                 Granted or
13                                                                       or Arbitrator                      Denied


14               None

15

16

17

18

19                        (If necessary, please attach a statement of additional applications)

20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.

23              10.     Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25              1 1.    Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                             3                                                 Rev. 5/16
     Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 4 of 7




 1            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

2      FOR THE PURPOSES OF THIS CASE ONLY.


3

4                                                                         'etitioner's signature
       STATE OF           California           )
5                                              )
       COUNTY OF           Los Angeles         )
6

 7                    Jason H. Kim            . Petitioner, being first       ly sworn, deposes and says:

 8     That the foregoing statements are true.

 9
                                                                          'etitioner's signature
10     Subscribed and sworn to before me this

11
         Ikth       day of Scfk^U                      , tozo             :
                                                                                 f
                                                                                         '--Jft
                                                                                                  MARTHA JEANETTE CARRION
                                                                                                   Notary Public - California         f
12                                                                               ifcfi S                 Los Angeles County           -J



                                                                                 TTvS'.l-./             Commission it 2238142         ,
                                                                                 |      ^ My Comm. Expires May 12, 2022 B
13                                                                                                ;ia           '<>   yiu in1

                       Notary PublW or Clerk of Court
14

15

16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                        THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                                      Leonard H. Stone
       believes it to be in the best interests of the client(s) to designate
19                                                                                   (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22

23                                                 338 Ryland Street
                                                     (street address)
24
                            Reno                                          Nevada                                      89501

25                         (city)                                         (state)                                 (zip code)


26                775-323-2200                        lstone@shookandstone.com
        (area code + telephone number)                         (Email address)
27

28                                                         4                                                                    Rev. 5/16
Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 5 of 7




           1st         March          21
Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 6 of 7




            EXHIBIT A
     Case 3:20-cv-00499-MMD-WGC Document 58 Filed 03/01/21 Page 7 of 7




                     Supreme Court rtf California
                                 JORGE        E.   NAVARRETE

                            Clerk and Executive Officer of the Supreme Court




       CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                              OF THE


                              STATE OF CALIFORNIA



                                        JASON H. KIM


I, JORGE E. NA VARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that JASON H. KIM, #220279, was on the 24th day ofJune
2002, duly admitted to practice as an attorney and counselor at law in all the courts ofthis
state, and is now listed on the Roll ofAttorneys as a member ofthe bar ofthis state in good
standing.




                                                Witness my hand and the seal of the court
                                                on the 21st day ofMay 2020.




                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court




                                                       M. A [faro, DepulyJflerk
